Citation Nr: 0823396	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  The veteran died in August 2002.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In July 2007, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant and her representative if further action is 
required.


REMAND

The Board regrets any further delay in adjudicating the 
claim, but finds that a decision by the United States Court 
of Appeals for Veterans Claims (Court) issued after the 
Board's July 2007 remand requires additional notice to be 
provided to the appellant.

On July 12, 2007, the Board remanded the claim to the RO, via 
the AMC, to ensure that the appellant was provided the proper 
release form which would allow VA to secure the veteran's 
terminal records on her behalf.

On July 18, 2007, the Court issued an opinion in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that, 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, a section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

The veteran was wounded in combat during World War II.  At 
the time of his death, he had been awarded service connection 
for hearing loss, rated as 50 percent rating disabling; 
tinnitus, rated as 10 percent disabling; and scars of the 
right leg, hands and left thigh, rated as 10 percent 
disabling.  He had a combined 60 percent rating effective May 
7, 1999.

To date, the appellant has not been provided notice which 
complies with the requirements identified in Hupp.  On this 
basis, the Board must remand the case to ensure due process 
to the appellant.

In this regard, the Board is cognizant of the 
representative's June 2008 argument that the multi-page 
notice sent to the appellant in July 2007 was not reasonably 
calculated to apprise her of the evidentiary requirements and 
developmental duties in this case.  As reflected by the Hupp 
decision, the notice requirements of section 5103(a) are 
expansive and technical in nature.  On remand, the Board 
trusts that the appellant's representative will exercise its 
duty to the appellant by assisting her with the prosecution 
of her claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice which 
complies with the notice requirements 
identified in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  Specifically, the 
appellant should be notified that, at the 
time of the veteran's death, the veteran had 
been awarded service connection for hearing 
loss, rated as 50 percent rating disabling; 
tinnitus, rated as 10 percent disabling; and 
scars of the right leg, hands and left thigh, 
rated as 10 percent disabling.  He had a 
combined 60 percent rating effective May 7, 
1999.  The letter should also explain to her 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition and an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a condition not yet service connected.

2.  After completing this development, the RO 
should readjudicate the issue of service 
connection for the cause of the veteran's 
death.  If it remains denied, the RO should 
furnish the appellant and her representative 
a supplemental statement of the case and 
afford the applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for final appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

